DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 02SEPT2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections and claim objections previously set forth in the Non-Final Office Action mailed 02JUN2022.
Applicant's arguments filed 02SEPT2022 have been fully considered but they are not persuasive.
Regarding features (i),(iii), and (iv), the claimed invention sets forth (generally):
	1) a filter having inlets and outlets
	2) a plurality of pipes; and,
	3) a tank.
CHO teaches (generally)
	1) a filter (Fig. 1 #3) having inlets and outlets (Fig. 1 #30-32)
	2) a plurality of pipes (Fig. 1 #200,202,400,500,602,700a-c); and,
	3) a tank (Fig. 1 #7).
Note that the claim is a device claim, not a method claim. Thus structurally “an inlet” is the same as “an outlet” (both are holes/ports in the filter) and “a water filter inlet pipe” is the same as “a water filter outlet pipe” (both are pipes).
Even if one would argue the structure of the system/piping is different, both the invention and the prior art are directed towards filtering water and cleaning a filter. It is well within the capabilities of one having ordinary skill in the art to arrange a piping structure to filter water and clean the filter when the filter is blocked.
Regarding feature (ii), it is noted that the claims do not specify the type of filter. It is obvious to one having ordinary skill in the art to place the inlet/outlet ports as convenient. Furthermore, pressure is the resistance (or force) of a fluid flowing through the filter.  Having inlets/outlets at the bottom would not affect the pressure of the filter.
Regarding the backwash, it appears that CHO is backwashing or capable of backwashing the filter (P3/last paragraph; Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2,4-6,12-13,16 are rejected under 35 U.S.C. 103 as being obvious over CHO (WO 2011071047).
Regarding claims 1,4-6,12-13,16, CHO teaches a method for cleaning membrane cartridge for ballast water treatment and method for cleaning filter (title, Figs., see translation) including:
a filter (Fig. 3) comprising inlets/outlet/drain (Fig. 3 #30-32);
a plurality of pipes (Fig. 1 #200,202,400,500,602,700a-c);
a tank (Fig. 1 #7) having openings/inlets/outlets (where pipes #602,700a-b are connected);
a plurality of valves (Fig. 1 #201,203,701,603,704,705,501,401); and,
a plurality of pumps (Fig. 1 #2,601,703).
Regarding the filter inlet and outlet being disposed at a bottom of the filter, it is obvious to one having ordinary skill in the art to place (or rearrange) the inlet/outlet ports on the filter housing as a convenient engineering design choice, which does not change the operation of the device and thus one having ordinary skill in the art would have found it obvious absent persuasive evidence that a new and unexpected result is produced (see MPEP 2144.04(VI)(C)). The same is said for the placement of the inlets/openings/outlets of the tank.
Regarding the system of pipes, valve, and pumps, both the claimed invention and the prior art are directed towards filtering water and cleaning a filter in the same technological environment of cleaning a filter for ballast water treatment. It is well within the capabilities of one having ordinary skill in the art to arrange a piping structure with the appropriate number and placement of valves and pumps to filter water and clean the filter when the filter is blocked and would be obvious to arrange the system accordingly.
Regarding claim 2, the claim sets forth a cleaning liquid composition, which is the material worked upon and does not limit the structure of a claimed device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (WO 2011071047) in view of BARNEY (US 723977).
Regarding claim 7, CHO teaches the cleaning liquid preparation tank is provided with a stirring motor, a stirring shaft and stirring blades (annotated Fig. 1 cropped) connected with the motor, the motor driving the stirring blades to stir liquid in the cleaning liquid preparation tank.
CHO is silent as to an electric motor. However, BARNEY teaches a fluid agitator (title, Figs.) including a tank (Figs. 1-2 #A) provided with an electric motor (Figs. 1-2 #F; P2/L37), a stirrer (Figs. 1-2 #C), and blades (Fig. 2 #D), which one having ordinary skill in the art would understand as a conventional stirred tank for the purpose of agitating fluids.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the motor of CHO to be electric as is conventionally known in the art. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
annotated Fig. 1 cropped

    PNG
    media_image1.png
    281
    281
    media_image1.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (WO 2011071047) in view of CHANDLER (US 4659463).
Regarding claim 14, CHO teaches a pressurized filter system including use of gases in a washing liquid (P3/7th full paragraph). CHO does not teach a gas water separating valve. However, CHANDLER teaches a system to remove contaminants from water (title, Figs.) including filters and pressurized water lines (abstract) and a gas water separating valve (e.g. Fig. 4 #39]). CHANDLER further teaches the excess air introduced into the water and any non-oxidized gases contained in the water can be removed from the system while maintaining the water under system pressure, which protects the system in case of overpressure (C6/L15-18).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the filter CHO to have a gas water separating valve as taught by CHANDLER for the purpose of venting the filter as a necessary safety feature. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CHO (WO 2011071047) in view of UEYAMA (US 20120312757).
Regarding claim 15, CHO does not teach an electric motor. However, UEYAMA teaches device and method for treating ballast water for ship (title, Figs.) including a filter that has an electric motor, which rotates the filter while the filter is in operation Thus, the filtration can be continuously performed while clogging of the filter is removed, thereby efficiently removing foreign matters (par. [0013,0022]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to replace the filter CHO to have a rotatable filter with an electric motor as taught by UEYAMA for the purpose of improving filtering efficiency. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777